Citation Nr: 1828924	
Decision Date: 05/18/18    Archive Date: 05/23/18

DOCKET NO.  11-01 218		DATE
		

THE ISSUES

1.  Entitlement to service connection for peripheral neuropathy, right upper extremity.

2.  Entitlement to service connection for peripheral neuropathy, left upper extremity.

3.  Entitlement to service connection for peripheral neuropathy, right lower extremity.

4.  Entitlement to service connection for peripheral neuropathy, left lower extremity.

5.  Entitlement to an initial rating in excess of 30 percent for post-traumatic stress disorder (PTSD).

6.  Entitlement to a total disability rating based on individual unemployability due to service-connected disabilities (TDIU) prior to December 19, 2012.


ORDER

An initial rating in excess of 30 percent for PTSD is denied.


FINDING OF FACT

For the entire period of appeal, the Veteran's PTSD is productive of a disability picture that more nearly approximates that of occupational and social impairment with occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks.
	

CONCLUSION OF LAW

The criteria for the assignment of an initial rating in excess of 30 percent for PTSD have not been met.  38 U.S.C. § 1155 (2012); 38 C.F.R. §§ 4.7, 4.130, Diagnostic Code 9411 (2017). 


REASONS AND BASES FOR FINDING AND CONCLUSION

The Veteran served on active duty from September 1967 to September 1971, including service in Vietnam, and from September 1973 to September 1975.

These matters come before the Board of Veterans' Appeals (Board) on appeal from April 2010, September 2011, and January 2014 rating decisions by the Department of Veterans Affairs (VA) Hartford Regional Offices (RO).  The April 2010 rating decision denied service connection for peripheral neuropathy of the bilateral upper and lower extremities.  The September 2011 rating decision granted service connection for PTSD, assigning a 30 percent rating, effective April 16, 2010.  The February 2014 rating decision denied entitlement to a TDIU.

In July 2015, the Veteran testified at a videoconference hearing before the undersigned, and a transcript of that hearing is of record.

In February 2017, the Board granted entitlement to a TDIU, effective December 19, 2012, and remanded the remaining issues for further development.  With regard to the claim for an increased rating for PTSD, the AOJ was instructed to obtain VA treatment records, Vet Center records, and schedule the Veteran for a VA PTSD examination.  VA treatment records have since been obtained, the Veteran indicated in January 2018 that there were no Vet Center records, and the Veteran had a PTSD examination in July 2017.  The Board therefore finds there has been substantial compliance with the remand directives with regard to the increased rating for PTSD.  See D'Aries v. Peake, 22 Vet. App. 97, 105 (2008); see also Stegall v. West, 11 Vet. App. 268 (1998).

The issues of service connection peripheral neuropathy of the bilateral upper and lower extremities, and entitlement to a TDIU prior to December 19, 2012, are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).

Increased rating for PTSD

The Veteran contends that his PTSD is worse than it is currently rated.  He states that his anger and mood swings caused his wife of 30 years to divorce him.  His other symptoms include depression, weekly flashbacks, and daily intrusive thoughts.  Loud noises startle him and his road rage is worse.  See the August 2012 notice of disagreement, January 2015 VA Form 9.

Disability evaluations are determined by the application of VA's Schedule for Rating Disabilities (Rating Schedule), 38 C.F.R. Part 4.  The percentage ratings contained in the Rating Schedule represent, as far as can be practicably determined, the average impairment in earning capacity resulting from diseases and injuries incurred or aggravated during military service and the residual conditions in civil occupations.  38 U.S.C. § 1155; 38 C.F.R. §§ 3.321(a), 4.1. 

The rating criteria for rating mental disorders, including PTSD, reads as follows:  a 100 percent rating requires total occupational and social impairment, due to such symptoms as:  gross impairment in thought processes or communication; persistent delusions of hallucinations; grossly inappropriate behavior; persistent danger of hurting self or others; intermittent inability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to time or place; memory loss for names of close relatives, own occupation or own name.  38 C.F.R. § 4.130.

A 70 percent rating requires occupational and social impairment, with deficiencies in most areas, such as work, school, family relations judgment, thinking, or mood, due to such symptoms as:  suicidal ideation; obsessional rituals which interfere with routine activities; speech intermittently illogical, obscure, or irrelevant; near-continuous panic or depression affecting the ability to function independently, appropriately and effectively; impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or a work-like setting); inability to establish and maintain effective relationships.  Id.

A 50 percent rating requires occupational and social impairment with reduced reliability and productivity due to such symptoms as:  flattened affect; circumstantial, circumlocutory, or stereotyped speech; panic attacks more than once a week; difficulty in understanding complex commands; impairment of short- and long-term memory (e.g. retention of only highly learned material, forgetting to complete tasks); impaired judgment; impaired abstract thinking; disturbances of motivation and mood; difficulty in establishing effective work and social relationships.  Id.

A 30 percent rating requires occupational and social impairment with occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks (although generally functioning satisfactorily, with routine behavior, self-care, and conversation normal), due to such symptoms as:  depressed mood, anxiety, suspiciousness, panic attacks (weekly or less often), chronic sleep impairment, and mild memory loss (such as forgetting names, directions, recent events).  Id.

The Board notes that the DSM-5 states that it was recommended that the use of Global Assessment of Functioning (GAF) scores be dropped for several reasons, including their conceptual lack of clarity and questionable psychometrics in routine practice.  The Board recognizes the Court's holding in Carpenter v. Brown, 8 Vet. App. 240, 242 (1995) regarding the importance of GAF scores; however, as the medical community has determined that GAF scores are an unreliable measure of a psychiatric disability, the Board will not afford any GAF scores mentioned in the record any probative value in cases where the DSM-5 applies.  See also Golden v. Shulkin, No. 16-1208 (U.S. Vet. App. February 23, 2018) (finding that the Board provided an inadequate statement of its reasons or bases for relying on GAF scores in its decision when the appeal was certified after August 4, 2014, and the DSM-5 applied to the claim).  In this case, the Veteran's appeal was certified to the Board in June 2016.  As such, the DSM-5 applies and the Board will not afford GAF scores any probative value.

Evaluation under § 4.130 is symptom-driven, meaning that symptomatology should be the fact-finder's primary focus when deciding entitlement to a given disability rating under that regulation.  Vazquez-Claudio v. Shinseki, 713 F.3d 112, 116-17 (Fed. Cir. 2013).  The Federal Circuit explained that the frequency, severity, and duration of the symptoms also played an important role in determining the rating.  Id. at 117.  Significantly, however, the list of symptoms under the rating criteria are meant to be examples of symptoms that would warrant the rating, but are not meant to be exhaustive, and the Board need not find all or even some of the symptoms to award a specific rating.  Mauerhan v. Principi, 16 Vet. App. 436, 442-43 (2002).  If the evidence shows that the Veteran suffers symptoms listed in the rating criteria or symptoms of similar severity, frequency, and duration, that cause occupational or social impairment equivalent to what would be caused by the symptoms listed in the criteria for a particular rating, the appropriate equivalent rating will be assigned.  Id. at 443; see also Vazquez-Claudio, 713 F.3d at 117.

After careful review, the evidence shows that for the entire period of appeal, the Veteran's PTSD most closely approximates the criteria for a 30 percent rating under Diagnostic Code 9411.  The evidence does not more closely approximate the schedular criteria for the assignment of disability rating in excess of 30 percent.  

VA treatment records indicate that in April 2010, the Veteran was a seen for a psychology intake evaluation.  He reported struggling with PTSD symptoms daily, including anger management problems and memories of Vietnam that he rarely discussed.  He also reported being married three times with the last marriage being 30 years.  He was still good friends with his ex-wife and they went out together at times.  The Veteran was also going to church and found it to be a good support.  He denied suicidal and homicidal ideations and denied experiencing hallucinations.  The treating psychologist noted that the Veteran's grooming and hygiene were very good, his mood was sad/tearful, speech was clear and fluent, thought processes appeared logical, immediate and remote memory was grossly intact, and reality testing was within normal limits.  In a June 2010 treatment plan appointment, the Veteran was noted to have a moderate level of social impairment.  The Veteran agreed to be seen once every four months and attend a core therapy group.  In a July 2010 therapy session, the Veteran agreed to meet in October for a check-in and then consider termination of treatment due to making significant progress on treatment goals.  In October 2010, the Veteran reported that his PTSD symptoms had subsided somewhat, but he was still struggling with road rage.  

In October 2010, the Veteran was afforded a VA PTSD examination.  He reported that he had two years of community college, and worked as a truck driver for a while then with corrections with the county and state.  He stated that his anger management difficulty began getting worse approximately six years prior and was mainly directed as a supervisor.  He did not get fired, but was able to take regular retirement four years ago.  The Veteran indicated that he divorced his wife of 30 years about five years ago due to his problems with irritability, anger, short temper, and job-related stress.  He did some casual dating, but nothing serious, and found his ex-wife to be supportive.  The Veteran got along well with his adult son and three stepchildren.  He stayed active with some veterans' social and service organizations, reported having a number of friends, was active in the Moose Lodge, went to church, and attended professional baseball games regularly.  He also went to Hawaii to visit his son in the last year, ran his own errands adequately, and sometimes went to dinner with his uncle or cousin.  He denied substance abuse, violent or assaultive behavior, and suicide attempts.

The examiner indicated that the Veteran's affect was broad and his mood was euthymic.  He did not appear to be in significant emotional distress.  There was no impairment of thought process or communication, nor were there any delusions or hallucinations.  The Veteran's hygiene and activities of daily living were adequate, his memory was intact, there was no obsessive-compulsive behavior, speech was within normal limits, and there were no panic attacks.  The Veteran denied problems with excess anxiety and said that his mood was adequate most of the time.  He reported problems with anger management, though no assaultive behavior or destruction of property.  He had verbal anger outbursts, including while driving, which caused problems at work in the past.  His sleep was poor, he was unable to stay asleep, and had frequent awakenings.  

In November 2010, the Veteran reported that he and his ex-wife had reconciled.  In January 2011, the Veteran reported that he had a good time visiting with his son in Hawaii for two weeks, but had difficulty adjusting to leaving.

In March and July 2011, the Veteran's VA psychologist indicated that the Veteran was stable and minimally symptomatic.  

In May 2011, the Veteran's pastoral counselor submitted a letter indicating that he counseled the Veteran for PTSD symptoms, including lack of trust for those in authority over him, anger, hiding emotional pain, isolating, anxiety about his future, panic attacks, and being hyper alert.  The Veteran did not like to be in crowds, compulsively checked his perimeter every day, had difficulty with concentration and memory, insomnia, decreased sex drive, and delusions.

In January 2013, the Veteran was diagnosed with anxiety and "subthreshold PTSD."  The VA psychologist explained the "waxing and waning nature" of PTSD symptoms.  In April 2013, the Veteran was again noted to meet the criteria for generalized anxiety disorder (GAD), but not PTSD, as he lacked an avoidance symptom.  The Veteran denied having depression, psychosis, mania, panic disorder, and obsessive-compulsive disorder (OCD).  

In October 2013, the Veteran began attending a PTSD support group.  He attended at least 11 meetings between October 2013 and April 2014, which included cognitive processing therapy, at which time he graduated from the group.

The Veteran had another VA PTSD examination in January 2014.  He reported that since his last examination in 2010, he had reconciled with his ex-wife for a while, but that did not work out due to financial disagreements.  They stayed on good terms until she passed away in 2013.  He began dating another woman, who he was currently dating, and they planned to go to Hawaii the next month to visit the Veteran's son.  The Veteran also reported having two good friends, and continuing to be involved with veterans' service organizations and church.  He also went out to eat with his girlfriend and ran errands to various stores.  The went to the Moose Lodge for New Year's Eve to dance and have dinner with approximately 100 other people.  The Veteran indicated that he retired in 2006 due to total knee replacement.  

The examiner noted that the Veteran had periodic individual therapy at VA until mid-2012, and the treatment records suggested he was doing fairly well and was stable overall.  He did not take any psychiatric medications.  The examiner indicated that the Veteran's PTSD symptoms included depressed mood, anxiety, and chronic sleep impairment.  The examiner noted that the Veteran's affect was broad and mood was euthymic.  He seemed at ease and was in no significant emotional distress, including when discussing some events from Vietnam.  His eye contact, speech, and behavior were normal, and the Veteran was friendly, polite, and cooperative.  The examiner concluded that the Veteran continued to have mild PTSD and seemed to be coping fairly well overall.  He denied having delusions, hallucinations, suicidal or homicidal ideation, panic attacks, and OCD.  He had occasional, mild anxiety and felt as though it was not bad enough to require medication.  The Veteran experienced nightmares related to the war once every month or two, avoided war talk, war movies, and Asian restaurants.  He had survivors guilty, but did not describe hypervigilance, went out in public without excessive distress or avoidance, and remained social.  He had ongoing and periodic irritability and anger, but with impulse control intact and no physically violent behavior, hyperstartle, and impaired sleep.  The examiner opined that the PTSD symptoms caused occupational and social impairment due to mild or transient symptoms, which decreased work efficiency and ability to perform occupational tasks only during periods of significant stress, or, symptoms controlled by medication.

In May 2014, the Veteran began attending a VA cope group.  He attended at least 22 group meetings between May and December 2014.

In November 2015, the Veteran re-established care with VA psychology.  He reported having a fiancée who he had been with for 10 years.  He was appropriately dressed and groomed, polite and cooperative, had a "down" mood with full and appropriate affect, normal speech, and denied any suicidal or homicidal thoughts.  He agreed to begin participating in a mental health for older adults group.  He went to four sessions.  

In July 2016, the Veteran had a walk-in meeting with VA social work.  He stated that he was interested in getting back into a group because of "problems with blow ups and road rage."  He began participating in a Men & Anger group at VA, attending 10 sessions between September and December 2016.

The Veteran testified in an August 2016 Board hearing that in the last year and a half, he had "nightmares occasionally from being in Vietnam" from which he woke up sweating, and he also slept only about four hours per night.  He stated that before retiring as a jail officer, he had an "outbreak" with his supervisors and had to undergo two months of anger management.  The Veteran also had issues with road rage and general anger, and it was becoming harder to control himself.  

The Veteran began attending a VA anger management class in March 2017, attending 10 sessions and graduating in June 2017.

The Veteran had a third and most recent VA PTSD examination in July 2017.  He reported that his relationship with his partner was going well, he had a good relationship with his children, and was still involved with service organizations for veterans.  He also went to the YMCA for swimming and water aerobics.  The examiner indicated that the Veteran did not take any psychotropic medications.  The Veteran's reported symptoms included getting angry (although he learned to calm down quickly through his group classes), and sleeping no more than four hours per night, often waking up shaking and sweating.  

The examiner indicated that the Veteran's symptoms included depressed mood, anxiety, suspiciousness, and chronic sleep impairment.  The Veteran had good grooming and hygiene was cooperative and pleasant, dysthymic mood, and he denied having delusions, hallucinations, or suicidal or homicidal thoughts.  The examiner opined that the PTSD symptoms caused occupational and social impairment with occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks, although generally functioning satisfactorily, with normal routine behavior, self-care, and conversation.  The Veteran was capable of managing his financial affairs.

Between October and December 2017, the Veteran attended another VA anger management group.  

In sum, for the entire period of appeal, the weight of the competent and credible evidence preponderates against the assignment of a rating in excess of 30 percent for the Veteran's PTSD.  The probative evidence establishes that the PTSD does not more nearly approximate occupational and social impairment with reduced reliability and productivity, which would warrant a 50 percent rating under Diagnostic Code 9411.

The Board finds that the weight of the competent and credible evidence shows that the Veteran's PTSD manifests by symptoms including irritability, anger management, impaired sleep, anxiety, and suspiciousness.  VA mental health professionals consistently noted that the Veteran's impairment due to PTSD symptoms were mild to moderate.  Specifically, a VA psychologist noted in July 2010 that the Veteran had moderate social impairment; the October 2010 VA examiner indicated that the Veteran did not appear to be in significant emotional distress; a VA psychologist noted in March and July 2011 that the Veteran was stable and minimally symptomatic; the Veteran was not even found to meet the diagnostic criteria for PTSD in January and April 2013; the January 2014 VA examiner found that the symptoms caused occupational and social impairment due to mild or transient symptoms, which decreased work efficiency and ability to perform occupational tasks only during periods of significant stress, which warrants only a 10 percent rating; and the July 2017 VA examiner opined that the Veteran's PTSD symptoms caused occupational and social impairment with occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks, although generally functioning satisfactorily, which warrants a 30 percent rating.  

Moreover, the Veteran was married for 30 years, has been in his current relationship for 10 years, maintains relationships with his children, and engages in regular social activities, including going to church, eating out with family, working with veterans service organizations, and going to the YMCA.  He has not worked fulltime since 2006, but he was not fired for PTSD symptoms.  He indicated in the October 2010 VA examination that he took "regular retirement," and noted in the January 2014 VA examination that he had retired due to his knee replacement surgery.  Although the Veteran indicated in an October 2015 application for entitlement to a TDIU that he had stopped working due in part to PTSD, he conflicting asserted in a January 2014 application for entitlement to a TDIU that he was unable to work solely because of prostate cancer.  Such levels of impairment warrant a 30 percent rating.  

Thus, the Board also finds that for the entire period of appeal, the evidence weighs against the assignment of a 50 percent rating for the Veteran's PTSD.  The evidence establishes that the PTSD symptoms do not more nearly approximate occupational and social impairment with reduced reliability and productivity, which would warrant a 50 percent rating under Diagnostic Code 9411.  The Veteran has never been found to have a flattened affect; circumstantial, circumlocutory, or stereotyped speech; panic attacks more than once a week; difficulty in understanding complex commands; impairment of short- and long-term memory; impaired judgment; or impaired abstract thinking.  38 C.F.R. § 4.130. 

Although the Veteran reported symptoms of disturbances of mood and difficulty with social relationships, the Board does not find this symptom to be of such frequency, severity, and duration that it results in occupational and social impairment with reduced reliability and productivity to warrant a higher 50 percent evaluation at any point during the period of appeal.  See Mauerhan v. Principi, 16 Vet. App. 436 (2002) (stating that use of the term "such as" in 38 C.F.R. § 4.130 demonstrates that the symptoms after that phrase are not intended to constitute an exhaustive list, but rather are to serve as examples of the type and degree of the symptoms, or their effects, that would justify a particular rating).  As discussed above, the Veteran maintained romantic and familial relationships, has consistent social activities and interactions, and has not been noted to be significantly impaired occupationally due to his PTSD symptoms.  The Board finds it significant that VA treatment records consistently note that the Veteran is stable, minimally symptomatic, and at times, did not even meet the criteria for a diagnosis of PTSD.  

Similarly, although the Veteran's pastoral counselor's May 2011 letter asserted more serious symptoms, including panic attacks and delusions, the Board finds that any such symptoms to be of such frequency, severity, and duration that they result in occupational and social impairment with reduced reliability and productivity to warrant a higher 50 percent.  Importantly, the Veteran himself has never endorsed symptoms of panic attacks or delusions in three VA examinations throughout a seven-year period of appeal, and no VA mental health treatment record notes symptoms of panic attacks or delusions.

Finally, although the Veteran asserted in the August 2016 Board hearing that his situation had worsened since the previous examination, he was provided another examination in 2017 and there is no indcaiotn that this examination does not provide an accurate assessment of the severity of the disability. Furthermore, VA treatment records do not indicate that the Veteran has been prescribed any medication for PTSD.  In Jones v. Shinseki, 26 Vet. App. 56, 63 (2012), the Court held that the Board may not deny entitlement to a higher evaluation on the basis of relief provided by medication when the effects of medication are not specifically contemplated by the rating schedule.  However, Diagnostic Code 9411 expressly authorizes VA to take into account the ameliorative effects of medication when evaluating PTSD.  38 C.F.R. § 4.130, Diagnostic Code 9411 (providing a noncompensable PTSD evaluation when, inter alia, "symptoms are not severe enough ... to require continuous medication" and a 10% PTSD evaluation when, inter alia, "symptoms [are] controlled by continuous medication").  

In short, the Board does not find that the Veteran's symptoms have been of such frequency, severity, and duration that they result in occupational and social impairment with reduced reliability and productivity to warrant a higher 50 percent evaluation at any point during the period of appeal.


REMAND

Unfortunately, another remand is necessary on the remaining claims on appeal.  Although the Board sincerely regrets the additional delay, VA's duty to assist includes providing a medical examination or obtaining a medical opinion when such an examination or opinion is necessary to make a decision on the claim.  38 U.S.C. § 5103A(d) (2012). 

The Veteran contends that that he has peripheral neuropathy of the bilateral upper and lower extremities due to Agent Orange exposure during service in Vietnam.  See the December 2009 statement, May 2010 notice of disagreement, January 2011 VA Form 9, August 2016 Board hearing transcript. 

The Veteran's DD 214 notes he served in Vietnam and the Board concedes he qualifies for the presumption of exposure to herbicides, including Agent Orange.  However, the mere exposure to herbicides alone does not create a permanent disability for which compensation may be granted.

Service connection may be granted on a presumptive basis for certain diseases associated with exposure to certain herbicide agents, even though there is no record of such disease during service, if they manifest to a compensable degree any time after service.  38 C.F.R. § 3.307(a)(6).  This presumption may be rebutted by affirmative evidence to the contrary.  38 U.S.C. § 1113; 38 C.F.R. §§ 3.307(a)(6), (e), 3.309(e).  In Combee v. Brown, the United States Court of Appeals for the Federal Circuit held that when a veteran is found not to be entitled to a regulatory presumption of service connection for a given disability the claim must nevertheless be reviewed to determine whether service connection can be established on a direct basis.  Combee v. Brown, 34 F.3d 1039, 1043-1044 (Fed.Cir.1994), reversing in part Combee v. Principi, 4 Vet. App. 78 (1993).

Here, VA treatment records indicate that the Veteran has diagnoses of peripheral neuropathy and/or potentially related diagnoses.  Specifically, an August 2008 treatment record notes that the Veteran had early peripheral neuropathy of unclear etiology; a January 2010 record notes that the Veteran had radiculopathy or neuropathy that seemed to stem from his back; in September 2010, the Veteran had a left leg nerve decompression surgery; in February 2014, the Veteran was noted to have trigger fingers; in July 2014, he was noted to have bilateral carpal tunnel of the wrists; and in November 2015, he was found to have numbness, tingling, and burning of the bilateral upper extremities.  

As such, the Board finds that a remand for a relevant examination(s) is necessary to determine the nature and etiology of any current peripheral nerve diagnosis.  38 U.S.C. § 5103A(d) (2012); McLendon v. Nicholson, 20 Vet. App. 79 (2006).

With regard to the issue of entitlement to a TDIU, any decision on the service connection claims being remanded herein may affect the claim for a TDIU.  Consideration of entitlement to a TDIU must therefore be deferred until the intertwined issues are resolved or prepared for appellate consideration.  See Harris v. Derwinski, 1 Vet. App. 180, 183 (1991).

Accordingly, the case is REMANDED for the following action:

1.  Schedule the Veteran for an appropriate VA examinations to determine the nature and likely etiology of any peripheral nerve condition.  

After reviewing the record and performing any examination of the Veteran or diagnostic testing deemed necessary, the examiner should address the following: 

Whether it is at least as likely as not (50 percent probability or greater) that any current peripheral neuropathy of the bilateral upper and/or lower extremities was incurred in or otherwise related to the Veteran's military service, including exposure to herbicide agents (e.g. Agent Orange).

In answering this question, the examiner should note that it has been conceded that the Veteran was exposed to herbicide agents during his active service. 

All opinions are to be accompanied by a rationale consistent with the evidence of record.  A discussion of the pertinent evidence, relevant medical treatises, and generally accepted medical principles is requested.  If the examiner cannot provide an opinion without resorting to speculation, he or she shall provide complete explanations stating why this is so.  In so doing, the examiner shall explain whether any inability to provide a more definitive opinion is the result of a need for additional information, or that he or she has exhausted the limits of current medical knowledge in providing an answer to that particular question.

2.  After completing all indicated development, and any additional development deemed necessary, readjudicate the claims in light of all the evidence of record.  If any benefit sought on appeal remains denied, then a fully responsive Supplemental Statement of the Case should be furnished to the Veteran and his representative and they should be afforded a reasonable opportunity for response.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C. §§ 5109B, 7112 (2012).



______________________________________________
H. SEESEL
Veterans Law Judge, Board of Veterans' Appeals

ATTORNEY FOR THE BOARD	N. Nelson, Associate Counsel

Copy mailed to:  Ryan A. Spencer, Attorney at Law



Department of Veterans Affairs


